Citation Nr: 1208759	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.S.


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1977 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision granted service connection for hepatitis C and assigned an initial evaluation of 10 percent, effective from December 29, 2005.  

In September 2009, the Veteran testified at a videoconference hearing conducted before the undersigned.  A copy of the transcript of this hearing is of record.

Following the hearing, the Board issued a decision on January 11, 2011.  In that decision, the Board, based on the evidence then of record, increased the evaluation of the Veteran's service-connected hepatitis C from 10 percent to 40 percent, and remanded the remainder of the claim for further development.  A rating decision was issued later that same month to effectuate the Board's grant of a 40 percent rating, effective from December 29, 2005.  In the remand portion of its decision, the Board directed that several development actions be completed, including obtaining records, conducting a Social and Industrial (S&I) survey, and conducting a VA examination.  A May 2011 supplement statement of the case denied entitlement to a rating in excess of 40 percent.  Based on the foregoing procedural history, the Board has recharacterized the issue on the title page.

The issue of entitlement to an initial evaluation in excess of 40 percent for service-connected hepatitis C for the period of December 29, 2005, to January 11, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From January 12, 2011, the Veteran's service-connected hepatitis C is manifested by near-constant debilitating symptoms, to include fatigue, right upper quadrant pain, malaise, nausea, and hepatomegaly.


CONCLUSION OF LAW

From January 12, 2011, the criteria for an initial evaluation of 100 percent for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Moreover, to the extent this initial rating claim is not being granted in full for the entire rating period, further development is directed in the remand portion of this decision below.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this one, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

By a November 2006 rating decision, the RO granted service connection for hepatitis C and assigned a 10 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7354, effective from December 29, 2005.  The January 2011 Board decision increased the initial evaluation to 40 percent.  A rating decision issued later that same month effectuated the Board's grant of a 40 percent rating, also effective from December 29, 2005.  The current 40 percent evaluation contemplates hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  

The next-higher 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

The evidence since the January 2011 Board decision mainly consists of a March 2011 VA liver, gall bladder, and pancreas examination, and a May 2011 social and industrial (S&I) survey.  The March 2011 VA examiner noted that the Veteran's hepatitis C symptoms consist of constant fatigue, malaise, right upper quadrant pain, and nausea.  It was noted that nausea was particularly prominent in the morning and that the medication Zegerid was used to help ameliorate his symptoms, but he had to replace it with another, less efficacious medication because of formulary restrictions.  It was also noted that the Veteran's weight tends to fluctuate.  He reported occasionally seeing a yellow tinge to his eyes but none on his skin.  On physical examination, the Veteran's abdomen was somewhat protuberant with active bowel sounds and no bruits.  There was no tenderness, masses, unusual pulsations, or organomegaly upon deep palpation.  No jaundice was noted, but there was palmar erythema.  The report reflects that the Veteran had a fatty liver and hepatosplenomegaly with a simple cyst on the lower pole of the right kidney.  The pertinent diagnosis was hepatitis C, with high level of viremia and enlarged liver and spleen.  

The May 2011 S&I survey report indicates that it was based on a review of the claims file, to include his VA medical record, and a 120-minute interview with the Veteran.  In reviewing the Veteran's occupations, it was noted that he worked from 2000 until 2009 in a sales job.  It was indicated that he worked 40 hours per week until 2005 when he saw his ability to work decline.  He stated that he needed to stop, rest frequently, and change from face to face sales to telephone work.  In 2009, he retired due to poor health.  The VA licensed clinical social worker noted that there was evidence that his service-connected disability had an impact on his decision to quit working in 2009 because of frequent doctor's appointments and the effects of interferon treatment for his advancing hepatitis.  The S&I survey report also reflects that a Dr. F., a gastroenterologist, discussed the possibility of putting the Veteran on a transplant list in April 2011.  In conclusion, the social worker stated that the Veteran's hepatitis C "has been a significant factor in his current medically disabled state.  There seems to be no possible way that the gentleman could work in a meaningfully employed manner."

In light of the evidence discussed above, the Board finds that a 100 percent schedular rating has been approximated.  See 38 C.F.R. § 4.7 ("Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."); see also 38 C.F.R. § 4.21 (2011) ("In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.").  In this regard, the March 2011 VA examination report reflects that the Veteran's hepatitis C produces constant fatigue, malaise, right upper quadrant pain, and nausea.  It was also noted that he has hepatosplenomegaly.  The May 2011 S&I survey notes that Dr. F. recommended possibly putting the Veteran on a transplant list.  Additionally, it was noted that his hepatitis C is a "significant factor" in his medically disabled state and that there was no possible way for the Veteran to be meaningfully employed.  

In conclusion, the Board finds that the evidence of record demonstrates that the Veteran's symptoms warrant a 100 percent rating, from January 12, 2011, which is the date following the Board's prior decision/remand that assigned an increased initial staged rating of 40 percent.  In situations where there is an approximate balance of positive and negative evidence, the Board provides the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the Board must resolve the benefit of the doubt in the Veteran's favor and find that a 100 percent rating is warranted.  As this is the maximum schedular rating available for this disability, consideration of referral for the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2011) is moot as the total schedular evaluation granted herein adequately reflects the Veteran's disability picture.  



ORDER

An initial schedular evaluation of 100 percent for hepatitis C, from January 12, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to an initial evaluation in excess of 40 percent for service-connected hepatitis C for the period of December 29, 2005, to January 11, 2011, must be remanded due to the failure of the agency of original jurisdiction (AOJ) to fully comply with the Board's remand directives contained in the January 2011 Board decision.  The failure to fully comply with Board remand directives necessitates a remand so that all directed actions can be fully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the Board's prior decision, it was noted that, during the September 2009 Board hearing, the Veteran reported that a bump had recently been found on his liver and that he was going to be seeing his private and/or VA physician, Dr. Vittorio Fiorenza.  Accordingly, the Board directed that, on remand, an attempt be made to obtain records of this treatment from Dr. Fiorenza.  Inexplicably, absolutely no effort was made by the AOJ on remand to attempt to obtain these records.  Consequently, an additional remand is required.  

In addition, the Board's prior remand directed that a new C&P liver examination be completed on remand due to the reported change in the Veteran's condition since the time of the last examination.  On remand, a new examination was completed in March 2011.  The examination report that was prepared, however, failed to address several aspects of the medical opinion request that was included in the remand.  Consequently, a remand to obtain a new examination and medical opinion is required.  

Finally, the Board notes that, following the January 2011 Board decision, the Veteran submitted an April 2010 letter from the Social Security Administration (SSA) which stated that he had been awarded SSA benefits.  No effort was made by the AOJ to obtain a copy of the SSA decision or the underlying medical records on which it was based.  Accordingly, a remand is required to obtain these records.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's hepatitis C from June 2008 to the present.  

2.  After obtaining any required releases from the Veteran, obtain records of all private or VA treatment received from Dr. Vittorio Fiorenza from June 2009 to the present.  Also obtain the results of testing that was reportedly done for hepatitis at Samaritan Hospital, Albany, New York, in approximately September 2009, to include the reports of any biopsy results.  

3.  Obtain copies of all records from the Social Security Administration (SSA), including copies of the decision that awarded SSA benefits in 2010 and the underlying medical records on which this decision was based.  

4.  Following the completion of the above, schedule the Veteran for a comprehensive examination to determine the current severity of his service-connected hepatitis C.  The claims folder must be made available to the examiner for review, as well as access to Virtual VA for any medical records contained in that system, if any, unless such records have been printed and associated with the claims file.  All indicated tests and studies, if any, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to describe all symptomatology due to the Veteran's service-connected hepatitis C.  In particular, the examiner must indicate whether the Veteran has "incapacitating episodes" (defined as periods of acute signs and symptoms with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain with symptoms severe enough to require bed rest and treatment by a physician).  In addition, the examiner is specifically asked to provide an opinion concerning the frequency of episodes and the total duration of episodes over each of the 12-month periods from December 29, 2005, to January 11, 2011.  

Additionally, the examiner is requested to comment on the presence and severity (e.g. near-constant, debilitating, daily or intermittent), as appropriate, of fatigue, malaise, anorexia, weakness, weight gain, and weight loss, right upper quadrant pain and hepatomegaly.  

Finally, the examiner is requested to address the presence and/or absence of weight loss and the presence and/or absence of hepatomegaly or any other related condition. 

5.  After completing the above actions, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

A Veteran has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


